Citation Nr: 0304586	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-07 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased apportionment of the veteran's VA 
disability compensation benefits for G.J.R., the veteran's 
minor son.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to December 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 200 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim of 
entitlement to an apportionment in excess of $200.00 per 
month from the veteran's VA compensation benefits.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran is currently in receipt of a 100 percent 
disability rating for service-connected paranoid 
schizophrenia.

3. The appellant, on behalf of G.J.R., is currently in 
receipt of an apportionment of $200 from the veteran's VA 
compensation benefits for paranoid schizophrenia.

4. The evidence establishes that the current amount of 
apportionment, $200, is less than 20 percent of the veteran's 
benefits and does not provide a reasonable amount for the 
apportionee.



CONCLUSION OF LAW

The criteria for an increase in excess of the current $200 
apportionment of the veteran's VA disability compensation 
benefits on behalf of G.J.R., have been met. 38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.454, 
3.458  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the November 2000 RO decision and the September 2001 
statement of the case (SOC), the RO denied the appellant's 
claim on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the appellant's claim 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
appellant's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, and given that the 
posture of the case is a legal determination, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in the September 
2001 SOC, the appellant was provided the necessary criteria 
to warrant an increase in apportionment.  The appellant 
provided adjusted financial status information in January 
2001.  The Board would also note that a claim for an 
apportionment is a "contested claim" and is subject to 
special procedural regulations as set forth in 38 C.F.R. §§ 
19.100, 19.101, and 19.102. Contested claims procedures have 
been followed in the instant case.  The veteran and his 
custodian were notified of the decision in February 2002.  
The veteran's response is contained within the claims folder.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
appellant's financial information, as well as the veteran's 
financial information has been obtained.  As part of the 
veteran's response to the denial of an increase in 
apportionment, he claimed that (1) the minor child, G.J.R., 
was not his child and (2) that there was clear and 
unmistakable error (CUE) committed in the original grant of 
apportionment in November 1987.  In Administrative Decisions 
dated in October and November 2002, the RO found, 
respectively, that CUE had not been committed in the November 
1987 decision and that G.J.R. was the child of the veteran.  
The veteran has not appealed the aforementioned decisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  Similarly, 
the veteran, his custodian, and his representative have also 
had ample opportunity to present evidence and argument in 
support of his claim.  Neither the appellant or the veteran 
has identified, nor the Board is not aware of, any additional 
outstanding evidence.  In sum, the facts relevant to the 
appellant's claim have been properly developed, and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) ("Both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
appellant's claim.

Background

The veteran is currently in receipt of a 100 percent 
disability rating for his service-connected paranoid 
schizophrenia.

The veteran and the appellant married in February 1973.  
While, an additional marriage certificate contained within 
the claims folder reveals that the appellant married L.E.W. 
in June 1980, there is no evidence that the veteran's 
marriage to the appellant was dissolved or terminated.  The 
appellant's marriage to the veteran was previously deemed 
valid.  The appellant and veteran were living together at the 
time of the G.J.R.'s conception.  G.J.R.'s birth certificate 
lists the veteran as the father.  The appellant was the 
informant.  

In a May 1985 rating decision, the veteran was awarded a 100 
percent evaluation for paranoid schizophrenia, effective 
December 1984.  The veteran was held incompetent in a 
September 1987 rating decision. 

In a November 1987 decision, the appellant was granted a 
monthly apportionment for two children in the amount of $182 
per month.  At that time, the apportionment was for two 
dependent children, not including G.J.R.  It appears from the 
record, that the apportionment was amended to include G.J.R.  
The apportionment amount was reduced effective March 1991 
because two of the three children were receiving Dependents' 
Educational Benefits.  In an August 1999 Special 
Apportionment Decision, there was an increase in 
apportionment from $174 per month to the current amount of 
$200.

The appellant filed her current request for an increase in 
apportionment in November 2000.  At that time, she listed her 
total revenue as $2,642.00 per month, to include: $200, 
apportionment benefits; $1,176.00, Social Security benefits; 
$610.00, Social Security benefits for G.J.R. under her social 
security number; and $656.00, Worker's Compensation.  Her 
total expenses equaling $2,501.33 per month were as follows: 
$915, rent; $80, electric; $25, gas; $75, car insurance; 
$150, car payment; $71.50, life insurance; $500, food; $200, 
clothes; $50, Bank of American Visa; $30, Inland Credit Union 
Visa; $30, JC Penney credit card; $45, Lane Bryant credit 
card; $35, Montgomery Ward credit card; $80, gas for car; 
$75, band instrument for G.J.R.; $83.33, braces/dental for 
G.J.R.; $31.50, school lunch for G.J.R.; and $25, school fees 
and activities for G.J.R.  The appellant noted that she also 
made a $500 down payment for G.J.R.'s braces.  Her net 
monthly income was $140.67.  She indicated that G.J.R. no 
longer received Social Security from the veteran, as her 
contributions provided for a great benefit.  It did not 
appear from her statement that the veteran paid any 
additional child support.

In a November 2000 decision, the RO denied the request for an 
increased on the basis that she had not shown a financial 
hardship since her income exceeded her expenses by $141.00.  
The appellant filed an adjusted financial statement in 
January 2001.  She listed an increase in rent from $915 per 
month to $990 per month and increase in gas for her car from 
$75 per month to $80 per month.  Her total monthly expenses 
were increased to $2,576.33, leaving a net surplus of $65.67.  
In a September 2001 SOC, the request for an increase in 
apportionment was again denied.

In a statement received in April 2002 from the veteran, he 
thanked the RO for the denial in increase apportionment 
benefits.  In an attached statement, he listed his financial 
status.  The veteran first indicated that he received an 
allowance check of $400 per month and from that the following 
sums were paid: $50, haircuts; $125, cigarettes; $60, 
clothes; $94, bills left over after payments made from his 
Social Security check; and $50, incidentals.  This amounted 
to $379 per month, with a net surplus of $21.  The veteran 
next indicated that he received $1,006.00 per month from the 
Social Security Administration and from that his expenses 
were as follows: $275, utilities; $90, telephone; $115, 
cable; $250, payment on major appliances; $200, food; $40, 
household goods; $80, transportation; and $60, water and 
garbage.  He indicated this amounted to $1,100.00 per month, 
with a negative amount of $94 per month.  The actual amount 
per month is $1,110.00, which would leave a combined deficit 
of $104 per month.  When adding the veteran's income from the 
two statements, it would total $1,406.00 per month.  His 
expenses would total $1,489.00 per month, with a deficit of 
$83 per month.  It is not clear whether the $400 allowance is 
from VA benefits as listed below.  However, the Board shall 
assume that the $400 is allotted from VA benefits as the 
veteran has not listed the amount elsewhere.

It appears from the record that in November 2000, the veteran 
was receiving $2,237.00 in disabilities benefits per month 
from VA.  A letter to First National Bank, C.P. Trust 
Officer, Custodian of veteran, dated in September 2002 shows 
that $200 per month was going to the appellant as custodian 
of G.J.R.  

Findings, Certificate and Order Uniform Reciprocal 
Enforcement of Support Act (Non-welfare) from the Superior 
Court of California, County of Los Angeles, dated December 
1987 reveals that the veteran owed a duty of support to 
G.J.R.  A Report of Confidential Social Security Benefit 
Information indicates that G.J.R.  was a recipient of the 
veteran's social security benefits from March 1988 to 
December 1999.  G.J.R. also received a one-time payment in 
July 2001 for back payment of $12.00.  

Analysis

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse and children if the veteran's spouse or 
child is not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support. 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest. See 38 C.F.R. § 3.451. In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants. Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee. Id.

Pursuant to 38 C.F.R. § 3.458 certain veterans' benefits are 
not apportionable. A veteran's benefits will not be 
apportioned: (a) Where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee; (b) Where the spouse of the 
disabled person has been found guilty of conjugal infidelity 
by a court having proper jurisdiction; (c) For purported or 
legal spouse of the veteran if it has been determined that he 
or she has lived with another person and held herself or 
himself out openly to the public to be the spouse of such 
other person, except where such relationship was entered into 
in good faith with a reasonable basis (for example trickery 
on the part of the veteran) for the spouse believing that the 
marriage to the veteran was legally terminated. No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement; (d) 
Where the child of the disabled person has been legally 
adopted by another person, except the additional compensation 
payable for the child; (e) Where a child enters the active 
military, air, or naval service, any additional amount will 
be paid to the veteran unless such child is included in an 
existing apportionment to an estranged spouse. No adjustment 
in the apportioned award will be made based on the child's 
entry into service; (f)(1) For the spouse, child, father or 
mother of a disabled veteran, where forfeiture was declared 
prior to September 2, 1959, if the dependent is determined by 
the Department of Veterans Affairs to have been guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or its allies; (2) For any 
dependent of a disabled veteran, or surviving spouse where 
forfeiture of benefits by a person primarily entitled was 
declared after September 1, 1959, by reason of fraud, 
treasonable acts, or subversive activities; (g) Until the 
estranged spouse of a veteran files claim for an apportioned 
share. If there 



are any children of the veteran not in his or her custody an 
apportionment will not be authorized unless and until a claim 
for an apportioned share is filed in their behalf.

The appellant argues that she is entitled to an apportionment 
of the veteran's VA compensation benefits in an amount 
greater than $200 per month on the basis of financial 
hardship.  In the instant case, while the record shows that 
the appellant's income exceeds her expenses, though 
admittedly only by a marginal amount, the Board finds that an 
increase in apportionment is warranted.  

In this regard, according to the November 2000 decision, the 
veteran's VA benefits total $2,237.00 per month.  His 
benefits having been apportioned, $200 per month has been 
allotted to the appellant as custodian of the minor child, 
G.J.R.  The aforementioned apportioned amount is less than 20 
percent of the veteran's benefits.  As noted above, 
apportionment less than 20 percent of the veteran's benefits 
is not considered to provide a reasonable amount for any 
apportionee. See 38 C.F.R. § 3.451.  There is no evidence of 
record that the veteran's benefits are not apportionable and 
thus, preventing an increase. See 38 C.F.R. § 3.458.  

After a review of the entire record, including the 
contentions of the parties, the Board concludes that the 
evidence in this case is in favor of the appellant's claim 
for an award of an increased apportionment of the VA 
disability compensation of the veteran.  Accordingly, the 
appeal is granted.



ORDER

Entitlement to an apportionment of 20 percent of the 
veteran's VA 
disability compensation benefits for G.J.R., the veteran's 
minor son, is granted, subject to controlling regulations 
affecting the payment of monetary awards.  


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

